Citation Nr: 1218480	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only.


FINDING OF FACT

The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and adaptive equipment and/or adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to automobile and adaptive equipment, or adaptive equipment only.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  He was not provided with the other elements of the Dingess notice.  However, as the only claim decided herein is being denied, no new disability rating or effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), all of the identified post-service treatment records, and the records of the Social Security Administration's (SSA's) disability determination.  A VA examination specific to this claim was not provided to the Veteran.  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  For the reasons below, the record adequately reveals the current state of the Veteran's disabilities relevant to a determination as to whether he is entitled to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  Consequently, a VA examination was not required.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is thus ready to be considered on the merits.

Analysis

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3).  In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

In this case, the Veteran is service connected for PTSD, rated 70 percent, ischemic heart disease, rated 60 percent, diabetes with erectile dysfunction, rated 20 percent, renal insufficiency associated with diabetes, rated 60 percent, multi-level cervical spine degenerative disc disease (DDD), rated 40 percent, cervical spine corpectomy, rated 30 percent, right and left hand hypoesthesia associated with cervical spine DDD, each rated 10 percent, peripheral neuropathy of the lower extremities associated with diabetes, each rated 10 percent, headaches, rated noncompensable, and bilateral hearing loss disability, rated noncompensable.

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  The Veteran's claim must be denied because his service connected disabilities do not cause permanent loss of use of one or both hands or feet, ankylosis, or permanent visual impairment.

In his notice of disagreement and substantive appeal, the Veteran noted that he had previously been issued a wheelchair by VA, as well as a trailer hitch and wheelchair ramp on his car.  He also noted limited use of his legs and his declining health.  The Veteran's statements are competent and credible, but they do not establish any of the criteria for entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  The prior issuance of a wheelchair and other devices by VA, whether a health care facility or otherwise, is not relevant to the Board's determination in response to the Veteran's June 2006 application for automobile or other conveyance and adaptive equipment.

The medical evidence similarly does not reflect the degree of impairment required for such eligibility.  For example, the February 2008 VA-authorized diabetes examination reflects that the eyes were within normal limits, extremities had no signs of atrophic skin changes, ulceration, gangrene, ischemic limb pain or persistent coldness, and peripheral pulses were all 2+.  On neurological examination, there was neuritis of the sciatic nerves bilaterally, sensory dysfunction demonstrated by mild decreased sensation in the legs, and no motor dysfunction, motor function of the upper and lower extremities was within normal limits, sensory function of the upper and lower extremities was abnormal with findings of mild decreased sensation in the arms and legs, but all reflexes were 2+.  Moreover, a March 2011 VA treatment note indicated that diabetic foot examination was normal except for the left heel, including normal pedal pulses with intact posterior tibial and dorsalis pedis.  In addition, a March 2011 VA rheumatology/arthritis consult report indicated that the Veteran walked with a limp and used a cane, his hands had some osteoarthritic changes and he was unable to oppose his palms, the left knee had range of motion from 0 to 120 degrees with pain on extreme motion and no crepitus, and the diagnosis was pain and swelling in the left knee, likely osteoarthritis.  Finally in this regard, the SSA disability determination indicates that the primary diagnosis based on which the Veteran was determined to be disabled was history of affective disorder, and there was no secondary diagnosis.  

The above evidence reflects that the Veteran's service connected disabilities do not cause loss or permanent loss of use of one or both feet or one or both hands (whether under the definition in 38 C.F.R. § 3.350 or any other plausible definition of those terms), the permanent impairment of vision of both eyes, or ankylosis.  The orthopedic and neurologic treatment notes reflect that he has mild decreased sensation in the extremities and pain, but is able to move and use his arms and legs and walk with a cane.  As such, the criteria for a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only, are not met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


